Ingraham, J. (dissenting):
I do not think there is any evidence to sustain a finding that the defendant maintained a nuisance. The defendant had authority to construct this railway on Broadway propelled by an underground cable, the connection between the car and the cable to be through an open slot in the roadway; and it is settled by a long line of authorities that when an excavation'is made in a street with the consent of the proper municipal authorities, the rule of liability rests upon the ordinary principles governing actions of negligence. The person receiving the license is held to impliedly agree to perform the act permitted with due care. for the safety of the public, and is made liable for any violation of duty in this regard. It is undoubtedly true that “ When conditions, whether express or implied, are annexed to the license, substantial compliance therewith is essential to the protection of the licensee, but consent and compliance relieve the owner from the imputation of - trespassing in doing the act consented to, and place him in the position of one liable for negligence only.” (Babbage v. Powers, 130 N. Y. 285.) Undoubtedly a person receiving authority or license to maintain a structure in the street, upon conditions or limitations imposed by the authority granting the license, would be bound by such limitations, so that if he failed to comply with them in a material respect he would not be relieved from the charge of maintaining a nuisance. Still, where such an authority has been granted, the burden is upon the *188plaintiff seeking to recover upon a liability based upon a nuisance to' prove such a failure. Applying this rule, it seems to me that there was no evidence to justify a finding that the defendant was guilty of maintaining a nuisance. It was proved that this slot, which was necessary for the maintenance of a railroad operated by an underground cable, existed in Broadway from the Battery to about Fiftieth street,, and was from five-eighths to three-quarters of an inch in width; that at Canal street, where there were numerous switches running from Canal street into Broadway, and also from one track to another, it was widened so that for a few feet it was about, one and a half inches wide, arid that it has been so constructed from the time the road was built. That was all the evidence as to the construction of this slot, There was no evidence that it was wider than was necessary for the proper management of the road at the location, of these switches; no evidence that any condition had been imposed by the municipal authorities, or those having charge of the matter, limiting the size of the slot, nothing but the bare fact that at this particular point the slot was wider than at other places. This is, I think, clearly insufficient .to justify a finding that the structure, as thus maintained, was a nuisance.'
I think the judgment should be reversed.
Judgment and order affirmed, with costs.